           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

NICHOLAS DORADO, Individually and
on Behalf of All Others Similarly Situated               PLAINTIFF

v.                      No. 4:19-cv-573-DPM

ST. VINCENT COMMUNITY HEALTH
SERVICES, INC.; ST. VINCENT
INFIRMARY MEDICAL CENTER;
CATHOLIC HEALTH INITIATIVES
PHYSICIAN SERVICES, LLC; and
FIRST INITIATIVES INSURANCE, LTD.                    DEFENDANTS

                              ORDER

     When this case was removed, First Initiatives was unserved.
Dorado believes the company is based in the Cayman Islands;
identifying an agent for service has been challenging. Dorado's timely
motion to extend its time beyond the ninety days provided for service
in the circumstances by 28 U.S.C. § 1448 and Federal Rule of Civil
Procedure 4(m) is granted as modified for good cause. Service period
extended to 18 December 2019.      The current parties should file a
Rule 26(£) report by 6 December 2019 as scheduled. Motion, NQ 10,
granted as modified.
So Ordered.



              D .P. Marshall Jr.
              United States District Judge




              -2-
